 1   McGREGOR W. SCOTT
     United States Attorney
 2   KAREN A. ESCOBAR
     HENRY Z. CARBAJAL III
 3   Assistant United States Attorneys
     2500 Tulare Street, Suite 4401
 4   Fresno, California 93721
     Telephone: (559) 497-4000
 5   Facsimile: (559) 497-4099

 6   Attorneys for Plaintiff
     United States of America
 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       CASE NO. 1:15-CR-00286-DAD-BAM

12                                   Plaintiff,       PRELIMINARY ORDER OF FORFEITURE

13                          v.

14    MAJED BASHIR AKROUSH,
       aka Mike Akroush,
15     aka Magic Mike,

16                                   Defendant.

17

18          Based upon the plea agreement entered into between the United States of America and

19   defendant Majed Bashir Akroush, it is hereby

20          ORDERED, ADJUDGED and DECREED as follows:

21          1.     Pursuant to 31 U.S.C. § 5317(c)(1), defendant Majed Bashir Akroush’s interest in

22   the following property shall be condemned and forfeited to the United States of America, to be

23   disposed of according to law:

24                 a. Real property located at 12348 Lene Place, Bakersfield, Kern County,

25                     California, APN: 387-150-05-00-9;

26                 b. Approximately $50,015.94 seized from Wells Fargo Bank account

27                     #1890335381, held in the names of Majed Akroush and Firyal Akroush;

28                 c. Approximately $199,181.00 in U.S. Currency;
                                                      1
 1                  d. Approximately $33,460.00 in U.S. Currency seized from Citibank safe

 2                     deposit box #1023-5, held in the names of Majed Akroush and Firyal

 3                     Akroush;

 4                  e. Approximately $200,000.00 in U.S. Currency seized from Citibank safe

 5                     deposit box #3511-7, held in the names of Majed Akroush and Firyal

 6                     Akroush;

 7                  f. Approximately $19,800.00 seized from Wells Fargo Bank account

 8                     #1404375519, held in the names of Mathew Akroush and Firyal Akroush;

 9                  g. Approximately $19,800.00 seized from Wells Fargo Bank account

10                     #1404375493, held in the name of Michelle Akroush;

11                  h. Approximately $19,800.00 seized from Wells Fargo Bank account

12                     #1404375501, held in the name of Michael Akroush; and,

13                  i. 1962 Chevrolet Impala, VIN: 21867B189452.

14          2.      The above-listed assets constitute property, real or personal, involved in a

15   violation of 31 U.S.C. § 5317, and any property traceable thereto.

16          3.      Upon entry of a Final Order of Forfeiture, but no later than 30 days thereafter, the

17   following assets shall be returned to defendant Majed Bashir Akroush, through his attorney of

18   record, Marc Days:

19                  a. Approximately $39,000.00 seized from Wells Fargo Bank account

20                     #9374809227, held in the name of A/Z Inc. dba A to Z Auto Sales, and
21                  b. One Rolex Oyster Perpetual Cosmograph Watch.

22          4.      Upon entry of a Final Order of Forfeiture, but no later than 30 days thereafter, the

23   United States shall withdraw the lis pendens recorded against the real property located at 12208

24   Vista Montana Drive, Bakersfield, Kern County, California, APN: 387-310-06-00-8.

25          5.      Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be

26   authorized to seize the above-listed property. The aforementioned property shall be seized and
27   held by the U.S. Marshals Service and the Department of the Treasury in their secure custody

28   and control.
                                                       2
 1          6.      a. Pursuant to 31 U.S.C. § 5317(c)(1)(B), incorporating 21 U.S.C. § 853(n), and

 2   Local Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this

 3   Order and notice of the Attorney General’s (or a designee’s) intent to dispose of the property in

 4   such manner as the Attorney General may direct shall be posted for at least thirty (30)

 5   consecutive days on the official internet government forfeiture site www.forfeiture.gov. The

 6   United States may also, to the extent practicable, provide direct written notice to any person

 7   known to have alleged an interest in the property that is the subject of the order of forfeiture as a

 8   substitute for published notice as to those persons so notified.

 9                  b. This notice shall state that any person, other than the defendant, asserting a

10   legal interest in the above-listed property, must file a petition with the Court within sixty (60)

11   days from the first day of publication of the Notice of Forfeiture posted on the official

12   government forfeiture site, or within thirty (30) days from receipt of direct written notice,

13   whichever is earlier.

14          7.       If a petition is timely filed, upon adjudication of all third-party interests, if any,

15   this Court will enter a Final Order of Forfeiture pursuant to 31 U.S.C. § 5317(c)(1), in which all

16   interests will be addressed.

17   IT IS SO ORDERED.
18
        Dated:     March 3, 2020
19                                                        UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                         3
